            Case 1:18-cr-10428-ADB Document 48 Filed 06/20/19 Page 1 of 1



                               UNITED STATES DISTRICT COURT
                                DISTRICT OF MASSACHUSETTS

UNITED STATES OF AMERICA,                       )
                                                )
v.                                              )       Criminal No. 18-10428-ADB
                                                )
FRANKLIN MEAVE VAZQUEZ                          )

                       ASSENTED TO MOTION TO FILE UNDER SEAL

        Counsel for defendant, Franklin Meave Vazquez, respectfully moves this Court to permit him

to file his Motion and Memorandum to Compel the Government to Produce Discovery under seal. As grounds,

counsel states that this request contains sensitive personal information about Mr. Vazquez that should

not be publically available.


Date: June 20, 2019                                     FRANKLIN MEAVE VAZQUEZ
                                                        By his attorneys,

                                                        /s/Stylianus Sinnis
                                                        Stylianus Sinnis
                                                         B.B.O. No. 560148

                                                        /s/ Wade Zolynski
                                                        Wade Zolynski
                                                          MT Bar No. 6088

                                                        Federal Defender Office
                                                        51 Sleeper Street, 5th Floor
                                                        Boston, MA 02210
                                                        Tel: 617-223-8061



                                          Certificate of Service

        I, Stylianus Sinnis, hereby certify that this document, filed through the ECF system, will be sent
electronically to the registered participants as identified on the Notice of Electronic Filing (NEF) on
June 20, 2019

                                                        /s/ Stylianus Sinnis
                                                        Stylianus Sinnis
